DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.  All wheel angles of the first wheel angle are either the same or different from the second wheel angle.  For examination purposes, Claim 5 will be examined as claiming “The device of claim 1, wherein the first wheel angle and the second wheel angle are 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,201,964 to Walters (hereinafter WALTERS) in view of U.S. Patent No. 4,549,754 to Saunders (hereinafter SAUNDERS) and U.S. Patent No. 4,799,844 to Chuang (hereinafter CHUANG).
Regarding Claim 1, WALTERS discloses a thread cold rolling device (Col. 1, Lines 10-13), comprising:  a wheel (10 in Fig. 1; Col. 2, Lines 50-54) having a center axis (center of 12 in Fig. 1; Col. 2, Line 55) perpendicular to a wheel rotational axis and a wheel tip (24 and 26 in Fig. 1; Col. 2, Line 61).  WALTERS further discloses creating thread root depth by progressive passes of wheel 10 over the work surface (W in Fig. 3) at a penetration rate amount of 0.0027 inches per pass, and specifically provides an example at Col. 3, Line 40 where a final root depth of 0.0162 inches is achieved.
WALTERS does not disclose the wheel has an elliptical root profile comprising: an equivalent root radius of at least about 0.057 inches; a first and a second wheel angle between the center axis and 
SAUNDERS teaches improvements in threaded tool joints used in drilling (Col. 1, Lines 6-14), and specifically teaches modification of American Petroleum Institute (API) V.038R thread form threads at Col. 4, Lines 5-28 and Col. 5, Line 34 to Col. 6, Line 64.  An equivalent root radius of 0.057 inches is specifically mentioned at Col. 5, Line 44 for this example, and a flank angle of 30 degrees is shown in Fig. 2 and described at Col. 4, Lines 16-21.)
CHUANG teaches elliptical thread design (Title) in down hole percussion drilling (Col. 1, Lines 5-20) where the elliptical thread design has: an equivalent root radius (24 in Fig. 2; Col. 3, Lines 32-45) and first and second flank angles (α and θ in Fig. 2; Col. 4; Lines 1-13).  CHUANG specifically mentions an α flank angle of 45 degrees and a θ flank angle of 75 degrees.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate elliptical thread design taught by CHUANG into the design of the wheel of a thread rolling device as disclosed by WALTERS for creating threads such as the API V.038R thread form taught by SAUNDERS so as to provide a thread rolling device with a wheel which can produce elliptical threads conforming to industry standards as taught by SAUNDERS having the advantageous properties taught by CHUANG at Col. 2, Lines 35-41.
Regarding Claim 2, CHUANG further teaches wherein the elliptical root profile has a major axis (26, in Fig. 2; Col. 3, Lines 37-38); and a minor axis (28 in Fig. 2; Col. 3, Line 38).
CHUANG does not specifically teach a semi-major axis length of about 0.050 inches to about 0.055 inches and a semi-minor axis length of about 0.013 to about 0.020 inches.  However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. 
Regarding Claim 5, CHUANG teaches the flank angles of the elliptical threads have different angularity at Col. 4, Lines 1-13.  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to differ the wheel tip angles of tip 24 of wheel 10 of the rolling device of WALTERS according to the teachings of CHUANG to provide threads having differing flank angle angularity.
Regarding Claim 6, the WALTERS, SAUNDERS and CHUANG combination teaches the device of Claim 1 as discussed above.  However, the combination does not specifically disclose wherein the second wheel angle is about 15 to 20 degrees.
But, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to change the wheel angles of the wheel tip of the wheel of WALTERS so as to produce threads having a particular flank angle which conform to a certain thread standard known in the industry.
Regarding Claim 7, the WALTERS, SAUNDERS and CHUANG combination teaches the device of Claim 1 as discussed above.  However, the combination does not specifically disclose wherein the first 
But, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to change the wheel angles of the wheel tip of the wheel of WALTERS so as to produce threads having a particular flank angle which conform to a certain thread standard known in the industry.
Regarding Claim 8, the WALTERS, SAUNDERS and CHUANG combination teaches the device of Claim 1 as discussed above.  However, the combination does not specifically disclose wherein the equivalent root radius is about 0.058 inches; the root depth is about 0.014 inches; the first wheel angle is about 28 degrees; a major axis of the elliptical root profile of the wheel tip has a semi-major axis length about 0.052 inches; and a minor axis of the elliptical root profile of the wheel tip has a semi-minor axis length of about 0.016 inches.
But it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to set up the rolling device of WALTERS with a wheel having a particular wheel angle so as to produce threads of the specified equivalent root radius, root depth and elliptical root profile with specified major and minor axes which conform to a certain thread standard known in the industry.
Regarding Claim 10, the WALTERS, SAUNDERS and CHUANG combination teaches the device of Claim 8 as discussed above.  However, the combination does not specifically disclose wherein the second wheel angle is about 18 degrees.
But, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to change the wheel angles of the wheel tip of the wheel of WALTERS so as to produce threads having a particular flank angle which conform to a certain thread standard known in the industry.
Regarding Claim 11, the WALTERS, SAUNDERS and CHUANG combination teaches the device of Claim 1 as discussed above.  SAUNDERS specifically teaches modifying the API V.038R thread form to have a root radius of 0.057 inches at Col. 5, Lines 40-44.
Regarding Claim 12, the WALTERS, SAUNDERS and CHUANG combination teaches the device of Claim 1 as discussed above.  However, the combination does not specifically disclose wherein the first wheel angle is from about 20 degrees to about 30 degrees.
But, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to change the wheel angles of the wheel tip of the wheel of WALTERS so as to produce threads having a particular flank angle which conform to a certain thread standard known in the industry.
Regarding Claim 13, the WALTERS, SAUNDERS and CHUANG combination teaches the device of Claim 1 as discussed above.  WALTERS specifically discloses forming threads with a root depth of 0.0162 inches at Col. 3, Line 40.

Claims 3, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over WALTERS in view of SAUNDERS and CHUANG, and further in view of U.S. Patent No. 4,716,751 to Wozniak (hereinafter WOZNIAK).
Regarding Claim 3, the WALTERS, SAUNDERS and CHUANG combination teaches the device of Claim 1.  However, the combination is silent concerning the outer surface of the wheel having a roughness of about 8 to about 32 micro-inches.
WOZNIAK teaches non-slip thread rolling dies (Title) with a roughened outer surface to resist slippage between the blank and the dies at Col. 1, Lines 20-23.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to roughen the outer surface of the wheel tip of WALTERS according to 
But, WOZNIAK does not expressly disclose wherein the outer surface of the wheel has a roughness of about 8 to about 32 micro-inches.
However, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to cause the wheel of WALTERS to have an outer surface roughness as taught by WOZNIAK of from about 8 to about 32 micro-inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of WALTERS would not operate differently with the claimed range of outer surface roughness on the wheel tip.  Applicant places no criticality on the range claimed, indicating only that “For example, the profile surface may have an average roughness (“Ra”) of about 8 to about 32 micro-inches” (Specification Paragraph [0042]).
Regarding Claim 4, the WALTERS, SAUNDERS and CHUANG combination teaches the device of Claim 1.  However, the combination is silent concerning the outer surface of the wheel having a roughness of about 16 micro-inches.
WOZNIAK teaches non-slip thread rolling dies (Title) with a roughened outer surface to resist slippage between the blank and the dies at Col. 1, Lines 20-23.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to roughen the outer surface of the wheel tip of WALTERS according to the teachings of WOZNIAK to prevent slippage between the wheel tip and the work surface to improve quality of thread formation made by the rolling device of WALTERS.
But, WOZNIAK does not expressly disclose wherein the outer surface of the wheel has a roughness of about 16 micro-inches.
However, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to cause the outer surface of the wheel of WALTERS to have a surface roughness as taught by WOZNIAK of about 16 micro-inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of WALTERS would not operate differently with the claimed range of outer surface roughness on the wheel tip.  Applicant places no criticality on the range claimed, indicating only that “In accordance to an aspect, the wheel profile surface 218 may have a roughness of about 16 micro-inches” (Specification Paragraph [0042]).
Regarding Claim 9, the WALTERS, SAUNDERS and CHUANG combination teaches the device of Claim 8 as discussed above.  However, the combination does not specifically disclose wherein the outer surface of the wheel tip has a roughness of about 8 to 32 micro-inches.
WOZNIAK teaches non-slip thread rolling dies (Title) with a roughened outer surface to resist slippage between the blank and the dies at Col. 1, Lines 20-23.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to roughen the outer surface of the wheel tip of WALTERS according to the teachings of WOZNIAK to prevent slippage between the wheel tip and the work surface to improve quality of thread formation made by the rolling device of WALTERS.
But, WOZNIAK does not expressly disclose wherein the outer surface of the wheel has a roughness of about 8 to about 32 micro-inches.
However, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to cause the wheel of WALTERS to have an outer surface roughness as taught by WOZNIAK of from about 8 to about 32 micro-inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of WALTERS would not operate differently with the claimed range of outer surface roughness on the wheel tip.  Applicant places no criticality on the range claimed, indicating only that “For example, the profile surface may have an average roughness (“Ra”) of about 8 to about 32 micro-inches” (Specification Paragraph [0042]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658.  The examiner can normally be reached on 7:30 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/P.D.P./Examiner, Art Unit 3725                                                                                                                                                                                                        



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725